Citation Nr: 9918569	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-23 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving anxiety reaction disability; 
valium dependency; a liver disorder; loss of coordination; 
and, sexual impotency resulting from unspecified treatment 
procedures at a VA medical center (VAMC).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The appellant had active service from October 1943 to 
February 1946. This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision by 
the San Juan, Puerto Rico, Regional Office (RO), which denied 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability consisting of an anxiety reaction; valium 
dependency; a liver disorder; loss of coordination; and/or, 
sexual impotency caused by unspecified treatment procedures 
at a VAMC.

A November 1997 RO hearing was scheduled.  However, appellant 
failed to report for that scheduled RO hearing.  Consequently 
the Board will proceed accordingly.


FINDINGS OF FACT

1.  The appellant is not service-connected for any physical 
or mental disabilities.

2.  Appellant had a history of an anxiety disorder and Valium 
addiction which existed prior to the commencement of medical 
treatment at the VAMC.

3.  Objective clinical findings do not confirm any permanent 
impairment, including an anxiety disorder; Valium addiction; 
a liver disorder; loss of coordination; and/or, sexual 
impotency, attributable to any VA medical treatment.

4.  Appellant has not shown, by competent evidence, that 
additional disability involving an anxiety reaction; Valium 
dependency; a liver disorder; loss of coordination; and/or, 
sexual impotency resulted from treatment procedures at a VA 
medical center.

CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to benefits pursuant to 38 U.S.C.A. § 
1151 for additional disability consisting of an anxiety 
reaction; valium dependency; a liver disorder; loss of 
coordination; and/or, sexual impotency resulted from 
unspecified treatment procedures at a VAMC. 38 U.S.C.A. 
§§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358(a)-(c) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the appellant failed to report for a November 
1997 RO hearing. A claimant, in pursuing his appeal, is 
required to cooperate in the development of all facts 
pertinent to his claims, and the duty to assist is not a 
"one-way street" as noted in Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Failure to report to a VA examination, hearing, 
or to submit additional evidence in order to facilitate the 
claims adjudication process may be considered as abandonment 
of the claim.  Morris v. Derwinski, 1 Vet. App. 260 (1991). 
See also 38 C.F.R. § 3.655 (1998).  There is no additional 
evidence of record to establish that the appellant has made 
any efforts to contact the RO to update his address, to 
submit additional evidence, or to request the scheduling of 
another RO hearing, or to provide explanation for his failure 
to report.  While VA does have a duty to assist a veteran in 
the development of his claim, that duty is not limitless. In 
the normal course of events, it is the burden of the veteran 
to keep the VA apprised of his whereabouts. If he does not do 
so, there is no burden on the VA to "turn up heaven and 
earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  
In this case, the Board has determined that the VA has 
fulfilled its duty to assist the veteran with respect to 
developing his claim as provided by 38 U.S.C.A. § 5107(a), 
and that the appeal will be considered on the basis of the 
evidence of record.

It should be pointed out that since appellant's § 1151 
benefits claim was filed prior to October 1, 1997, the 
amendments to 38 U.S.C.A. § 1151 implemented by section 
422(a) of Pub. L. No. 104-204, the Department of Veterans 
Affairs and Housing and Urban Development, and Independent 
Agencies Appropriations Act, 1997, 110 Stat. 2874, 2926 
(1996) are inapplicable. See VA O.G.C. Prec. Op. No. 40-97 
(Dec. 31, 1997).

The threshold question to be answered is whether appellant 
has presented evidence of a well-grounded claim with respect 
to the issue of entitlement to benefits pursuant to 38 
U.S.C.A. § 1151.  A well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78 (1990). 
In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims, formerly the 
United States Court of Veterans Appeals (Court), held that 
the appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that 
"unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence."  If a well-grounded claim has not been 
presented, the appeal with respect to that issue must fail.  
King v. Brown, 5 Vet. App. 19, 21 (1993) held that 
"evidentiary assertions [by the veteran] must also be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion."  In this case, the evidentiary 
assertions by appellant as to the § 1151 claim are beyond the 
competence of the person making the assertions, as will be 
explained.

It should be pointed out that appellant and his 
representative have been informed by the RO at various stages 
of the proceedings that the claim was denied as not well 
grounded, because it had not been shown, by competent 
evidence, that any additional disability consisting of an 
anxiety reaction; valium dependency; a liver disorder; loss 
of coordination; and/or, sexual impotency resulted from 
unspecified treatment procedures at a VAMC.  See in 
particular, the June 1997 Statement of the Case, which 
informed them of the legal requirement that a claimant submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded.  Thus, he 
had notice of the type of evidence needed for establishing a 
well-grounded claim. Robinette v. Brown, 8 Vet. App. 69 
(1995). See also Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
wherein the Court explained that "[t]he Robinette opinion 
held that 38 U.S.C. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence."  As noted above, these 
concerns have been addressed as the appellant has been 
notified of the evidence that is required.

For informational purposes, the RO's July 1996 rating 
decision denied appellant's § 1151 claims on the basis that 
it had not been shown, by competent evidence, that any 
additional disability consisting of an anxiety reaction; 
valium dependence; liver disorder; loss of coordination; and, 
sexual impotency had resulted from any unspecified VA medical 
treatment.  That rating decision was not based upon a fault, 
negligence, or accident requirement set forth in 38 C.F.R. § 
3.358(c)(3), a section of the regulation implementing 38 
U.S.C.A. § 1151 which the Court in Gardner v. Derwinski, 1 
Vet. App. 584 (1991), invalidated on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding that section 
(c)(3), remained valid.  Historically, the decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner Brown, 5 F.3rd 
1456 (Fed. Cir. 1993), and subsequently appealed to the 
United States Supreme Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals. Brown v. Gardner, __U.S.__, 
115 S. Ct. 552 (1994).  Thereafter, the Secretary of the VA 
sought an opinion from the Attorney General as to the full 
extent to which benefits involving claims under 38 U.S.C.A. § 
1151 were authorized under the Supreme Court's decision.  
Subsequently, a January 1995 memorandum opinion from the 
Office of the Attorney General advised that as to required 
"causal connection," the Supreme Court had addressed three 
potential exclusions from coverage under 38 U.S.C.A. § 1151.  
The opinion explained that:

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself: if the intended 
connection is limited to "proximate 
causation"...then "remote 
consequences" of treatment may be 
excluded,...and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third 
exclusion..., unlike the first two, does 
not turn on the absence of a causal link 
between VA treatment and the injury in 
question. Rather, it seems to be premised 
on some theory of consent...What the 
Court...appears to have in mind...is not 
a naturally termed..." risk" at all, 
but rather the certainty or near- 
certainty that an intended consequence of 
consensual conduct will materialize.

Subsequently, VA promulgated an amended rule § 3.358(c).  The 
provisions of 38 C.F.R. § 3.358(c), as amended, state, in 
pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement in 
sections (c)(1) and (2) that additional disability is 
"proximately due" to VA action.  As the Board will explain, 
the competent evidence of record does not reflect that 
appellant has additional disability related to the VA 
treatment in question.  Therefore, sections (c)(1) and (2), 
not (c)(3), are controlling with respect to the facts of this 
case.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service- 
connected. 

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

Section (b) additional disability. In 
determining that additional disability 
exists, the following considerations will 
govern: (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve. (2) Compensation 
will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress 
of disease or injuries for which 
the...hospitalization, etc., was 
authorized.

(c) Cause. In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith. (2) The mere fact 
that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Appellant contends, in essence, that he has an anxiety 
reaction; valium dependence; liver disorder; loss of 
coordination; and, sexual impotency resulting from 
unspecified improper VA medical treatment administered at a 
VAMC. However, the salient point is that lay statements are 
not competent evidence with respect to medical causation; and 
appellant is not qualified to offer medical opinion or 
diagnosis. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board notes that prior to any VAMC treatment, appellant 
had a long standing history of treatment by private 
physicians for anxiety neurosis, Valium dependency, and other 
unrelated disorders.  He was first privately hospitalized in 
January 1947 suffering from an anxiety neurosis of a one-year 
duration.  

A rating decision in March 1968 denied service connection for 
an anxiety reaction.  

A VA examiner in February 1973 noted that the veteran had 
been suffering from a depressive episode for several years, 
and only in recent years sought psychiatric treatment.  He 
was diagnosed with schizophrenia, schizoaffective type, 
depressed, severe.

A rating decision in October 1973 granted a non-service 
connected pension for anxiety reaction, 0 percent disabling; 
schizophrenia, schizo-affective type, competent, 50 percent; 
and, osteoarthritis, 10 percent.

In a VA examination dated in April 1983, the examiner noted 
that the appellant had been addicted to Valium for many 
years.  He admitted to taking 10 Mg. QID, or TID, for over 15 
years.  He usually got his prescriptions from a private 
doctor. He was diagnosed with a generalized anxiety disorder; 
Valium dependency; and an obsessive-compulsive disorder.

Appellant filed a claim in December 1993 for service 
connection for a nervous disorder, Valium addiction; and, 
liver disorder, memory loss; sexual impotence; and, 
coordination disorder.

A rating decision in July 1996 denied entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for an anxiety reaction; 
valium dependency; a liver disorder; loss of coordination; 
and, sexual impotency resulting from treatment procedures at 
a VA medical center.

A hearing was scheduled before a hearing officer at the RO in 
November 1997, but the veteran failed to report for his 
hearing.

Additional evidence of file includes private medical records 
and statements from several private physicians.  A statement 
from Carlos D. Rul-Lan, M.D., dated April 1972, shows 
treatment of the veteran for nervousness since February 1968.  
Dr. Rul-Lan further noted that the veteran was on 
tranquilizers since that time.

A statement from Jose Del Prado, M.D., dated September 1972, 
also noted treatment of the veteran for nervousness and 
depression since June 1964.  Dr. Prado also noted that the 
veteran has always been taking tranquilizers.

A statement from Roberto A. Capestany Carlos, M.D., dated 
July 1972, indicated treatment of the veteran for nervousness 
and a manic depressive disorder since May 1972. 

A VA hospital record dated May 1952 noted chronic 
pansinusitis which was successfully treated by a submucous 
resection in April 1952.

ANALYSIS

Appellant has not shown, by competent evidence, that an 
anxiety reaction; Valium dependency; liver disorder; loss of 
coordination; and/or, sexual impotency, if any, resulted from 
VA treatment.

While the Board has considered the statements and evidence 
presented by appellant, they do not constitute competent 
evidence with respect to medical causation, diagnosis and 
treatment. Grottveit v. Brown, 5 Vet. App. 91 (1993); and 
Espiritu, supra.  See Sweitzer v. Brown, 5 Vet. App. 503, 505 
(1993), wherein the Court affirmed a Board decision which 
determined that a claim for § 1151 benefits was not well 
grounded since the veteran's injury was coincidental to, but 
not the result of, VA action.  Appellant has not shown, by 
competent evidence, that any additional disability consisting 
of an anxiety reaction; Valium dependency; a liver disorder; 
loss of coordination; and, sexual impotency, if any, resulted 
from any VA treatment.  Accordingly, since appellant has not 
met the initial burden of submitting evidence to justify a 
belief by a fair and impartial individual that the claims for 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of an anxiety reaction; 
valium dependency; a liver disorder; loss of coordination; 
and, sexual impotency, if any, resulting from VA treatment, 
the claims are not well grounded, and the § 1151 claims are 
denied.  Grottveit, at 5 Vet. App. 93; and Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).

Where a claim is not well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its June 1997 Statement of the Case (SOC) in 
which the appellant was informed that there was no medical 
evidence demonstrating that any of the claimed conditions 
were directly related to VA medical treatment or that the 
appellant suffered from any disability other than a pre-
existing anxiety disorder, and valium dependence.  Thus, the 
Board concludes that the notice required in Robinette has 
been satisfied.  Again, it is noted that there is no 
allegation that there are additional records that are 
available that would render the claims well grounded.  
Further, there is no prejudice to the appellant in the 
Board's deciding this subissue, as he has been notified of 
the information needed to allow, and thus well ground the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

If the appellant were to submit documentation such as 
clinical evidence or a persuasive medical opinion tending to 
show that he has any additional disability due to VA 
treatment, his claim could be considered well-grounded as per 
Robinette.  Absent evidence or credible medical opinion that 
the appellant's currently suffers from any additional 
disability as the result of care and medical treatment 
provided by the VA, the Board finds that the appellant's 
claim must be denied as not well grounded.  38 U.S.C.A. § 
5107 (1991); Dean v. Brown, 8 Vet. App. 449 (1995).



ORDER

Appellant's claim for benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability consisting of an anxiety reaction; 
valium dependency; a liver disorder; loss of coordination; 
and, sexual impotency, if any, resulting from treatment for 
an anxiety disorder, as well as other unspecified treatments 
administered at a VA hospital is not well grounded; and 
therefore, that claim is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


